Title: To James Madison from Thomas Cadwalader, 1 March 1816
From: Cadwalader, Thomas
To: Madison, James


                    
                    
                        private
                        Sir,
                        Philada. 1. March 1816.
                    
                    Since the expiration of my tour of duty in the service of the U.States, much of my time has been occupied in attention to the military arrangements of the Government of this District, and nearly $300,000. have been

received from the War Office, and disbursed by me thro’ the Quarter Master’s & pay-master’s Departments. It is not my intention to make any charge for my little services, nor does my situation require it: but, as a token of the good will of the Government, it would be agreeable to me to receive the appointment of Commissioner of Bankrupt, in the event of the passage of a general bankrupt Law. I expect no answer to this application. I have the honor to be, with great respect, Sir, your ob. servt.
                    
                        
                            Tho. Cadwalader
                        
                    
                